Hardin, P. J.,
(concurring.) It is suggested that the ground upon which the opinion of Martin, J., proceeds for a reversal was not sufficiently taken at the trial. There was no allegation in the complaint of the amount which would have been realized upon an assessment, or that an assessment would have yielded any amount. There was no proof given upon that subject by the plaintiff. In the fifth answer of the defendant, it was stated “that the plaintiff has no right to have or maintain this action.” At the close of the evidence, in stating the grounds for a motion for a nonsuit, the defendant took the position, viz., “that in this action, from the proofs presented, there can be no recovery;” also, the further position that “the plaintiff cannot maintain this form of action upon the policy. ” In response to the last ground, the court inquired, “Is there any such question raised by your pleadings?” and the counsel for the defendant replied affirmatively, and referred to the fifth answer. The court made an observation to the effect that he was of the opinion that the answer was inadequate, and thereupon ruled and decided, viz.: “I will not nonsuit on that ground.” Thereafter counsel for the defendant stated, viz.: “I wish to make a general motion on the ground that the plaintiff has not made out a cause of action.” The motion was denied, and the defendant excepted. In delivering the charge to the jury, the court observed: “The amount of your verdict, if for the plaintiff, will be $1,044.-66.” Doubtless an exception would have been taken to that branch of the charge if the court had not, when the motion for a nopsuit was under consideration, made the rulings which have been quoted. Upon the record as made up, it seems the attention of the court was called to the question, and apparently was understood by the court, and its rulings made in the face of the objection taken in the double language used by the appellant,—First, “that the plaintiff cannot maintain this form of action on the policy;” and, secondly, “that the plaintiff has not made out a cause of action.”
In Freeman v. Society, 42 Hun, 253, proof was given that an assessment upon the members liable to contribute to the death fund “ would have produced a fund sufficient to pay the plaintiff’s claim.” Ho such proof was given in this ease. The stipulation in the policy in this case was to pay to the plaintiff “the principal sum, not exceeding $1,000, realized upon an assessment in accordance with the provisions of section 1, art. 6, of its by-laws, as printed on the back of the certificate.” In section 1, art. 6, the provision was that the association shall pay “the amount collected from all of the members of the association at the time of accident upon an assessment of one dollar upon each half-rate member, and, in addition, in case of full-rate certificate, two dollars, and of a half-rate certificate, one dollar, upon each full-rate member however, not to exceed the amount named in the deceased member’s certificate, which payment shall also be subject to diminution to the extent of the weekly indemnities paid to such member within six months preceding such death.” In O'Brien v. Society, 46 Hun, 431, in the opinion, Landon, J., says, viz.: “In the present case the agreement is that ‘ all of the amount realized from one assessment, not exceeding $2,000,’ is payable. To recover in an action at law, it must be necessary to show what is the amount realized from one assessment. It maybe more or less than $2,000.. In the absence of evidence, there can be no presumption that it will equal $2,000; for that sum is specified as the greatest sum payable, thus clearly implying that it may be less.” A recovery in Peck against this defendant was upheld, (5 N. Y. Supp. 215,) but in that case it was found by the trial court that, if an assessment had been levied as provided by such policy, it would have produced at least $5,000, and the plaintiff is entitled to that sum, with interest and costs. There was no proof given in the case now' before us that an assessment would have yielded $1,044.66, or any other sum. If it could be successfully maintained, as has been suggested, that the plaintiff was entitled to recover at least nominal damages, that would not furnish an answer to the *19rulings made, nor justify a refusal of the trial judge to grant the motion for a new trial, made upon the minutes, on the ground that the verdict was against evidence, as the verdict was for $1,044.66. The foregoing views lead me to concur in the opinion of Martin, J., favoring a reversal.